Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Gro (US 2011/0072931).
Gro discloses a robot and an end effector device comprising:
a cable (140; Figs. 1C, 2) including at least one of lines that include a power supply line and a signal line (para. [0003]); and
a winding mechanism configured to wind the cable which includes:
a case (171; Fig. 2. See also 170 in Fig. 1C, 2 of which case 171 is a component)
a reel that is supported in the case and allowed to rotate and wind the cable; and
a spiral spring (para. [0010]; [0031] - not shown) that urges the reel (172; [0031]) in a retrieval direction of the cable pulled out of the reel
Gro does not disclose a housing which is separate from the case (171) in which the winding mechanism - including the case of the winding mechanism- is located. Gro states in paragraph [0003] that “the supply lines may therefore be guided to the device outside of the robot arm.” Therefore, Gro teaches away from locating the case of the winding mechanism inside a separate housing since there is no teaching, suggestion, or motivation in the prior art to place a case which routes a cable on the outside of the robot arm inside a separate housing without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658